IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


TYLER SMITH,                            :   No. 28 WAP 2021
                                        :
                     Appellant          :   Appeal from the Order of the
                                        :   Commonwealth Court entered
                                        :   September 28, 2021 at No. 317 MD
             v.                         :   2021.
                                        :
                                        :
PENNSYLVANIA PAROLE BOARD, ET           :
AL.,                                    :
                                        :
                     Appellees


                                  ORDER


PER CURIAM
     AND NOW, this 29th day of September, 2022, the Order of the Commonwealth

Court is AFFIRMED.